DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 5,123,687 to Pfeiffer et al (Pfeiffer).

    PNG
    media_image1.png
    1164
    1815
    media_image1.png
    Greyscale

Pfeiffer discloses a retractable outside door handle assembly that comprises an outside handle (1) that protrudes outward in a width direction of the vehicle and received into an opening in the door; a front link (11) having a first end portion connected to be rotatable with a front portion of the handle along the length direction of the vehicle; a connecting link (15) rotatable connected to a second end portion of the front link and installed to be moveable along the length direction of the vehicle; and a rear link (12) having a first end portion rotatable connected to a second end portion of the connecting link and a second end portion rotatable connected to a second portion of the handle.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108222714 (CN 714) in view of KR 1020090050830 (KR 830). 

    PNG
    media_image2.png
    489
    941
    media_image2.png
    Greyscale

CN 714 discloses a retractable outside door handle assembly that comprises an outside handle (100) that protrudes outward in a width direction of the vehicle and received into an opening (210) in the door (200); a front link (800) having an end portion connected to be rotatable with a front portion of the handle along the length direction of the vehicle; and a rear link (600) having an end portion rotatable connected to a second portion of the handle.  
The assembly further comprises a housing (300) in which the links are accommodated; and one or more guide apertures (310, 320) which guide the movement of the connecting link is formed in the housing.


CN 714 fails to disclose a connecting link that is rotatable connected to the front link. CN 714 discloses that the rear link is rotatable connected to a connecting link (700) and the front link is in contact with the connecting link.



    PNG
    media_image3.png
    428
    1084
    media_image3.png
    Greyscale

KR 830 teaches that it is well known in the art to provide a similar assembly comprising a connecting link (30), having each end connected to a respective front and rear link (20 and 20’), which are attached to ends of an actuator (10) in order to guide and support the movement of the links and support them.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the assembly described by CN 714 with a connecting link, as taught by KR 830, in order to guide the movement of the links and support them.

.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108222714 (CN 714) in view of KR 1020090050830 (KR 830) and further in view of US Pat No 3,418,681 to Szabo.
CN 714 discloses that the assembly further comprises a supporting link (900). However, CN 714 fails to disclose that one end of the supporting link is attached to door. CN 714 discloses that one end is attached to the rear link and the other to the connecting link.

    PNG
    media_image4.png
    383
    680
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the supporting link described by CN 714, as modified by KR 830, connected to a structure, as taught by Szabo, in order to provide the best way to attach the link in order for the link to aid in supporting the rear link, or to pivotally secure the link without making drills in the connecting link. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108222714 (CN 714) in view of KR 1020090050830 (KR 830) and further in view of US Pat No 4,093,289 to Inabayashi.
CN 714, as modified by KR 830, fails to specifically define the actuator, one that comprises a drive gear configured to receive external power to rotate; a driven gear engaged with the drive gear to rotate; and a sector gear engaged with the driven gear and rotated to push the connecting link.

    PNG
    media_image5.png
    548
    555
    media_image5.png
    Greyscale

Inabayashi teaches that it is well known in the art to provide an actuator comprising a drive gear (8) configured to receive external power to rotate (by motor 6 and 7); a driven gear (9) engaged with the drive gear to rotate; and a sector gear (10) engaged with the driven gear and rotated to push a link (11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the actuator described by CN 714, as modified by KR 830, as one that comprises a drive gear, a driven gear and a sector gear, as taught by Inabayashi, in order to provide the best way to transmit operation of the motor to the link.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108222714 (CN 714) in view of KR 1020090050830 (KR 830), US Pat No 4,093,289 to Inabayashi, and further in view of US Pat No 4,885,954 to Wanlass.
CN 714, as modified by KR 830 and Inabayashi, fails to disclose that the sector gear comprises a protrusion that push the fastening pin on the connecting link/rear link. 
CN 714 discloses that the rear link 400 is moved by the motor. Inabayashi teaches that the sector gear (10) comprises an elongated slot that push on the pin of the link.

    PNG
    media_image6.png
    485
    1074
    media_image6.png
    Greyscale

Wanlass teaches that it is well known in the art to provide a sector gear (12) with a protrusion (42) that will push a pin. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sector gear described by CN 714, as modified by KR 830 and Inabayashi, with a protrusion/pin engagement, as taught by Wanlass, in order to provide the best way to operate the link.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108222714 (CN 714) in view of KR 1020090050830 (KR 830) and further in view of US Pat No 10,655,371 to Soonthorwinate et al (Soonthorwinate).
CN 714 discloses that the handle includes a handle body having a holding aperture into which a hand of a user is inserted to hold the outside door handle body; and that only includes an upper side surface along the height direction of the vehicle and an outer side surface along the width direction of the vehicle (at each side), and an opened shape (open behind the aperture).
However, CN 714, as modified by KR 830, fails to disclose that the handle comprises a handle base.

    PNG
    media_image7.png
    690
    831
    media_image7.png
    Greyscale

Soonthornwinate teaches that it is well known in the art to provide a handle assembly comprising a handle base (40) for accommodating a handle body (44) and links (114, 116), a cover (52) secured to the handle body and a sealing cover (76) for sealing the handle base. so as to provide the links in the base.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the assembly described CN 714, as modified by KR 830, with a handle base, as taught by Soonthorwinate, in order to secure the elements of the handle assembly on the base instead of making installation points in the housing.

Finally, it would have been obvious to provide a sealing cover, as taught by Soonthorwinate, in order to seal the handle base from dust, water, etc.

In combination, CN 714, as modify by KR 830 and Soonthorwinate, is capable of having the sealing cover disposed between the housing and the door outer panel.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108222714 (CN 714) in view of KR 1020090050830 (KR 830) and further in view of US Pat No 3,993,338 to Cherbourg et al (Cherbourg).
CN 714, as modified by KR 830, fails to disclose that the handle assembly is associated with a door latch lever rotated by the connecting link to release a door latch.

    PNG
    media_image8.png
    767
    746
    media_image8.png
    Greyscale

Cherbourg teaches that it is well known in the art to provide a connecting link (12) operatively connected to a lever of a door latch (not shown).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the connecting link described by CN 714, as modified by KR 830, operatively connected to a door latch lever, as taught by Cherbourg, in order to operate the door latch by movement of the handle through the connecting link.
Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are also allowed since the claims depend from claim 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 24, 2021